Citation Nr: 0003519	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-20 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a 
right knee injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
February 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
residuals of laceration of the right patella and strained 
right gastrocnemius muscle, and for status post repair of 
ruptured right quadriceps tendon and right knee arthritis.  
The Board notes that the RO addressed the veteran's right 
knee service connection claim as two separate issues.  
However, the Board finds that the two issues are addressing 
the same claim -- the veteran's claim for service connection 
for the residuals of an inservice right knee injury.  
Therefore, these issues can be consolidated and addressed 
together as one issue.   


FINDING OF FACT

The record does not show competent medical evidence of a 
nexus between a current right knee disability and a disease 
or injury incurred or aggravated during active military 
service.


CONCLUSION OF LAW

The veteran's claim for service connection for the residuals 
of a right knee injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) has held that a 
well grounded claim is comprised of three specific elements:  
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the absence 
of any one of these three elements, the claim is not 
plausible, and the Board must find that the claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

The Board first looks to evidence of a current right knee 
disability.  The Board finds that, for purposes of a well 
grounded claim, the veteran has submitted sufficient evidence 
of a current disability.  The most recent VA examination, 
from January 1998, revealed that the veteran complained of 
right knee pain requiring medication, ever since a June 1996 
right knee injury while playing basketball.  He described the 
pain as anterior knee pain that increases with activity and 
affects his daily living.  The examination revealed that he 
has some patellar crepitus, and X-rays showed moderate to 
severe patellofemoral degenerative joint disease with mild 
medial and lateral compartment degenerative changes and a 
loose body versus myositis ossificans in the suprapatellar 
pouch.  The examiner's diagnosis was chronic right knee pain 
with moderate to severe patellofemoral arthritis with mild 
medial and lateral compartment arthritis status post 
operative repair of a probable ruptured quadriceps tendon in 
August 1986.  The Board relies on this diagnosis as a 
credible basis for finding that the veteran does have a 
current disability.

As for evidence of the incurrence or aggravation of an injury 
or disease inservice, the Board finds sufficient evidence of 
an inservice right knee injury.  The veteran's service 
medical records reveal that in May 1978, the veteran 
complained of a contusion and slight laceration of the right 
patella that was painful when he walked.  The examiner found 
full range of motion of the knee, with pain on walking, and 
slight tenderness and swelling on the patella.  The 
diagnostic assessment was laceration on the patella from 
trauma, with a prescription of an Ace wrap and use of a cane 
for 7 days.  Additionally, the service medical records show 
that in July 1979 the veteran complained of a painful knee 
that started while playing basketball the previous evening.  
The examiner observed that the veteran had a tender 
gastrocnemius muscle, and assessed the condition as a 
strained gastrocnemius muscle.  The examiner prescribed heat 
and ice, and no physical training for 4 days.  The Board 
finds that this is sufficient evidence of an inservice right 
knee injury for purposes of a well grounded claim.  See 
Caluza, supra.    

The critical issue for the veteran's case is whether the 
record contains adequate nexus evidence, as provided by a 
competent medical authority, between the veteran's current 
right knee condition and his active military service.  After 
reviewing the evidence, the Board finds that the veteran's 
claim fails on this count.

The Board first points out that, as part of the veteran's 
January 1980 separation physical, he completed a Report of 
Medical History that made no mention of a right knee problem, 
nor was one detected during his examination.  The record does 
not show evidence of a right knee condition until 1996, 
approximately 16 years following service discharge.  An 
August 1996 VA inpatient treatment report reveals that the 
veteran injured his right knee while playing basketball 
approximately 7 weeks prior to the August 1996 
hospitalization.  The reported history of the injury and 
treatment is that the veteran complained of right knee pain 
and swelling from the basketball incident, he then received 
physical therapy that did not improve his knee condition, and 
subsequently was seen by the VA Orthopedic Clinic, where he 
was diagnosed with a ruptured right quadriceps tendon.  The 
August 1996 inpatient report indicates that his right 
quadriceps tendon was repaired.  Follow-on VA outpatient 
treatment records from October 1996 indicate that the veteran 
was using a knee brace and prescribed physical therapy.  
There is no evidence in these treatment records that connects 
the veteran's August 1996 basketball injury to his inservice 
strained gastrocnemius muscle or the laceration of his 
patella.  There is no reference at all in these 1996 records 
to any inservice knee problem.  The medical evidence from 
1996 clearly indicates that the veteran's right knee problems 
for which he was operated on were due to an injury incurred 
in a basketball game 16 years after service discharge.

The Board also considers the report from the January 1998 VA 
examination that was previously discussed.  The report refers 
to a medical history of a June 1996 basketball injury 
incurred "in service".  The report then goes on to describe 
the extent of the veteran's knee disability and, in the 
diagnosis, attributes the knee disability to the injury 
sustained "in service".  However, the evidence clearly 
shows that this June 1996 basketball injury took place many 
years after service discharge.  Whether the examiner is 
mistaken in his account of the veteran's reported medical 
history or the veteran reported that he was still inservice 
at the time of his June 1996 basketball injury, is of little 
concern to the Board.  The VA examiner in January 1998 
clearly attributes the veteran's current knee disability to 
the residuals of  the ruptured quadriceps tendon injury 
sustained in 1996.  There is no question that the veteran had 
long since been off of active military duty by this time.  
Therefore, the nexus evidence that this report presents is 
not between the veteran's current knee disability and his 
active military service, but rather between the current knee 
condition and the 1996 post service knee injury.  

The Board also acknowledges the statements submitted by the 
veteran with his July 1998 Notice of Disagreement concerning 
the extent of his right knee disability.  First, the Board in 
no way downplays the extent of the veteran's current knee 
disability.  However, we do note that the veteran's 
assertions that his sharp knee pains and inability to bend 
his knee very much or make quick movements because he would 
easily fall, all dating back to an inservice knee injury, 
appear inconsistent with the fact that his 1996 knee injury 
took place while playing basketball.  In weighing the 
veteran's statements against the documented medical evidence 
of record, the Board is swayed by the definitive conclusions 
of the 1998 VA examiner attributing the current knee 
condition to the 1996 basketball injury.      

The Board does not find any competent medical evidence on 
record that provides a causal nexus between the veteran's 
right knee injury in service and his current right knee 
condition.  There is no opinion from a competent medical 
authority that the veteran's current knee disability is 
related to his inservice patella laceration or his strained 
right gastrocnemius muscle, which are the only two knee 
conditions documented in service.  The veteran essentially 
relies on his own opinion that his current right knee 
disability was caused by an inservice knee injury.  The 
medical evidence does not support this conclusion.  The 
record does not show that the veteran is a medical 
professional or has the training and expertise to be 
qualified to provide opinions on clinical findings. 
Consequently, his statements do not constitute competent 
medical evidence of causation.  Such a claim must be based on 
a diagnosis by a qualified physician and supported by a 
physical examination.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  A review of the record does not reveal any 
competent medical evidence from a qualified physician to 
support this claim.  Evidence of causation requires competent 
medical knowledge, which is not present in this case.  See 
Espiritu, supra, at 494. 

As the veteran has presented no evidence, other than his own 
allegations, to establish a nexus between his current right 
knee condition and any inservice injury or disease, his claim 
for service connection for the residuals of a right knee 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza, 7 Vet. App. at 506.

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the rating decision and 
statement of the case advises the veteran that there is no 
competent medical evidence that his current left knee 
condition either occurred in or was caused by active service.  
Moreover, unlike the situation in Robinette, he has not put 
VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make any of his 
claims well grounded.



ORDER

Entitlement to service connection for the residuals of a 
right knee injury is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

